PER CURIAM.
This case came on to be heard upon the record, briefs, and arguments of counsel; and it appearing to the court that the search warrant attacked as invalid was issued by a state court of record, Title 18, § 611, U.S.C., 18 U.S.C.A. § 611; Carroll’s Kentucky Statutes, § 1088), and that the search warrant contained sufficient allegations of fact as to violation of law and was issued upon an affidavit which set forth reasonable grounds for affiant’s belief that at the time of his affidavit and of the issuance of the warrant the offense charged was then being committed on the premises to be searched (Dumbra v. United States, 268 U.S. 435, 441, 45 S.Ct. 546, 69 L.Ed. 1032);
It is ordered, adjudged and decreed that the judgment be, and it hereby is, affirmed.